DETAILED ACTION
The Examiner acknowledges Claims 16-17 have been added and Claims 14-15 remain withdrawn.
Response to Arguments
Applicant’s arguments with respect to the Drawing Objection have been fully considered and are persuasive.  The Objection of the Drawings has been withdrawn. 
Applicant’s arguments with respect to the 112 rejection have been fully considered and are persuasive.  The 112 rejection of Claim 12 has been withdrawn. 
Applicant’s arguments with respect to the Prior Art rejections have been fully considered and are persuasive.  The Prior Art rejections have been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication # 2003/0221381 to Ting.
Regarding claim 1, Ting teaches in Figure 4a [annotated below], a device [improved window frame assembly (Paragraph 0002)] for use with a sill (12) [sill frame (Paragraph 0044)], comprising: a subsill (15c) [perimeter sill (Paragraph 0058)] positioned at least partially below the sill (12); a plurality of pressure chambers (A and B) positioned between the sill (12) and the subsill (15c) and extending lengthwise along the subsill [see Figures 1 and 9]; and apertures (C and D) arranged in the plurality of pressure chambers (A and B) in such a way that forces water passing through the plurality of pressure chambers (Paragraph 0044) to be routed circuitously (Paragraph 0011).

    PNG
    media_image1.png
    765
    526
    media_image1.png
    Greyscale

Regarding claim 2, Ting teaches in Figure 4a [annotated above], the plurality of pressure chambers (A and B) includes a first pressure chamber (A) and a second pressure chamber (B) with the second pressure chamber (B) positioned behind the first pressure chamber (A).
Regarding claim 3, Ting teaches in Figure 4a [annotated above], the subsill (15c) includes a subsill bottom wall (E) and a subsill back wall (19) [male lip (Paragraph 0092)], each extending lengthwise along the subsill [see Figures 1 and 9]; the subsill back wall (19) projecting upward from the subsill bottom wall (E) and positioned behind the sill (12); and the second pressure chamber (B) is formed between the subsill back wall (19) and the sill (12).
Regarding claim 16, Ting teaches in Figure 4a [annotated above], two or more apertures (C and D) of the apertures being offset to force water passing through the plurality of pressure chambers (Paragraph 0044) to be routed circuitously (Paragraph 0011).
Regarding claim 7, Ting teaches in Figure 4a [annotated above], a sill assembly [improved window frame assembly (Paragraph 0002)], comprising: a sill (12) [sill frame (Paragraph 0044)]; a subsill (15c) [perimeter sill (Paragraph 0058)] positioned at least partially below the sill (12); a plurality of pressure chambers (A and B) positioned between the sill (12) and the subsill (15c) and extending lengthwise along the subsill [see Figures 1 and 9]; and apertures (C and D) arranged in the plurality of pressure chambers (A and B) in such a way that forces water passing through the plurality of pressure chambers (Paragraph 0044) to be routed circuitously (Paragraph 0011).
Regarding claim 8, Ting teaches in Figure 4a [annotated above], the plurality of pressure chambers (A and B) includes a first pressure chamber (A) and a second pressure chamber (B) with the second pressure chamber (B) positioned behind the first pressure chamber (A).
Regarding claim 9, Ting teaches in Figure 4a [annotated above], the subsill (15c) includes a subsill bottom wall (E) and a subsill back wall (19) [male lip (Paragraph 0092)], each extending lengthwise along the subsill [see Figures 1 and 9]; the subsill back wall (19) projecting upward from the subsill bottom wall (E); the sill (12) includes a sill back wall (F) positioned in front of the subsill back wall (19); and the second pressure chamber (B) is formed between the sill back wall (F) and the subsill back wall (19).
Regarding claim 17, Ting teaches in Figure 4a [annotated above], two or more apertures (C and D) of the apertures being offset to force water passing through the plurality of pressure chambers (Paragraph 0044) to be routed circuitously (Paragraph 0011).
Allowable Subject Matter
Claims 4-6 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 4, 10 and 12, the Prior Art does not anticipate or make obvious a trough extending lengthwise along the subsill is formed above the second pressure chamber between the subsill back wall and the sill.
Regarding claims 5, 11 and 12, the Prior Art does not anticipate or make obvious the plurality of pressure chambers includes a third pressure chamber extending lengthwise along the subsill, the third pressure chamber positioned above the second pressure chamber and between the subsill back wall and the sill.
Regarding claims 6 and 13, the Prior Art does not anticipate or make obvious a second plurality of pressure chambers, positioned between the subsill and the sill, extending lengthwise along the subsill, and positioned lengthwise adjacent to the plurality of pressure chambers; the sill including a sill back wall and the subsill including a subsill back wall with a trough formed therebetween; and the plurality of pressure chambers, the second plurality of pressure chambers, and the trough are arranged so water flowing into the trough from the plurality of pressure chambers can drain into the second plurality of pressure chambers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635